Citation Nr: 0711966	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-21 730	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for migraine headaches

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In January 2004, the veteran withdrew his request for an 
appeals hearing before the Board.  There is no further 
indication that the veteran or his representative have 
requested that a Board hearing be rescheduled, thus, the 
Board deems the veteran's request for a Board hearing 
withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).  Instead, the 
veteran testified before a Decision Review Officer at the RO 
in January 2004.  A copy of the hearing transcript is 
associated with the record.  

Subsequently, in December 2005, the Board remanded this 
appeal to the RO for additional development.  This case is 
now before the Board for further appellate consideration.  


FINDING OF FACT

The veteran's migraine headaches are manifested by severe and 
pulsating pain 1 to 2 times a week with symptoms of nausea, 
vomiting, and sensitivity to bright lights, lasting from 4 to 
12 hours and require lying down in a dark room; the veteran 
took 4 to 6 Tylenol pills a day and had to reduce his work 
schedule to part-time.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a schedular rating of 50 percent for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in October 2002 
and April 2006 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish an 
increased rating, of what VA would do or had done, what 
evidence he should provide, to include alternative forms of 
evidence, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In compliance with the Board's 
December 2005 remand, the appellant was asked to identify any 
additional medical evidence.  The appellant's did not provide 
the VA with additional medical information.  The Board 
reminds the appellant that the duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Further, the veteran was examined for his migraine headaches 
and the examiners provided the requested etiology opinion.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought.  In November 2006, VA readjudicated 
the appeal and issued a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's December 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a November 
2006 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if an increased rating was 
granted on appeal.  When implementing the award for an 
increased rating for migraine headaches, the RO will address 
any notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  

The Board finds that the evidence of record - service medical 
records, medical treatment records, VA examinations, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating for migraine headaches have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).




Analysis

The veteran contends that a disability rating in excess of 30 
percent should be assigned for his migraine headaches to 
reflect more accurately the severity of his symptomatology.  
On the occasion of the aforementioned hearing on appeal, the 
veteran testified that he experienced severe headaches 1 to 2 
times a week with symptoms of nausea, vomiting, and 
sensitivity to bright lights.  These headaches lasted from 4 
to 12 hours and require lying down in a dark room.  He took 4 
to 6 Tylenol pills a day.  Further, the veteran testified to 
having to work part-time due to his headaches.  The veteran's 
spouse submitted a statement, dated in March 2004, 
corroborating with the veteran's reported symptoms.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Migraine headaches have been rated 30 percent disabling for 
the entire appeal period under Diagnostic Code 8100.  The VA 
Rating Schedule provides that neurological and convulsive 
disorders are to be rated in proportion to the impairment of 
motor, sensory, or mental functions.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
an extremity, speech disturbance, impairment of vision, of 
gait, tremors, visceral manifestations, injury to the skull, 
and etc.  38 C.F.R. § 4.120 (2006).

Under Diagnostic Code 8100, a 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).

The veteran underwent VA examinations in October 2002 and 
October 2006 for his migraine headaches.  At both of the 
examinations, the veteran reported about two prostrating 
headaches a week.  He described the pain as pulsating 
followed by nausea, vomiting, and sensitivity to bright 
lights.  These headaches necessitated the taking of Tylenol 
pills and lying down in a dark room from 4 to 12 hours.  More 
often, he experienced duller headaches between the 
prostrating ones.  The veteran reported that, due to his 
headaches, he can only work part-time and stays away from 
work about three times a week.  Further, he reported that his 
headaches were more frequent and intense with time.  VA 
treatment records show that the veteran sought treatment for 
his headaches in August and October 2002 and February 2004.  
Given the above evidence and resolving all reasonable doubt 
in favor of the veteran, the Board finds that the veteran's 
reports of symptoms, along with his spouse's statement, are 
consistent and credible.  Comparing these manifestations with 
the criteria of the Rating Schedule, the Board finds that the 
veteran's prostrating attacks occurred more than once a month 
and are productive of severe economic inadaptability.  Thus, 
the criteria for a schedular 50 percent rating under 
Diagnostic Code 8100 are more nearly approximated.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The veteran is able to work part-time 
and his economic inadaptability has been reflected in the 
assignment of a 50 percent rating under Diagnostic Code 8100.  
Moreover, there is no competent evidence that the veteran's 
migraine headaches have resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's service-connected migraine 
headache warrants a 50 percent disability rating under 
Diagnostic Code 8100.


ORDER

An increased rating of 50 percent for migraine headache is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


